Citation Nr: 1526052	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right foot disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1974 to June 1980.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied the Veteran's claims to reopen service connection for a right foot disorder, and entitlement to TDIU.  The Veteran appealed the denials in this decision, and these matters are now before the Board.
 
The Veteran had previously requested a hearing before a Veterans Law Judge; however in November 2014 he canceled his request.

The Board notes that in December 2014 and February 2015 the Veteran's representative moved for additional time to submit evidence in support of the Veteran's claims.  The February 2015 motion was granted, with the net result that since the Board received the December 2014 request, nearly six full months have passed during which time the Board took no action on the matters before it.  In May 2015 the Veteran's representative requested yet another extension in order to afford time for the completion of a private examination report.

The Veteran's representative has failed to show any good cause for the ongoing delay in the submission of new evidence.  Examples of good cause include, but are not limited to, illness of the appellant or the representative which precluded action during the period; death of an individual representative; illness or incapacity of an individual representative which renders it impractical for an appellant to continue with him or her as representative; withdrawal of an individual representative; the discovery of evidence that was not available prior to the expiration of the period; and delay in transfer of the appellate record to the Board which precluded timely action with respect to these matters.  38 C.F.R. § 20.1304(b)(1) (2014).  Here, though the Veteran's representative has suggested that additional time is required for the completion of a private examination report, the Board questions why such report was not generated during the interceding six months since her initial request for an extension.  Although good cause arises in the event of the discovery of evidence that was not available, a near-continuous delay to allow for a representative to generate new evidence does not amount to good cause.  

Where good cause is not shown, any additional evidence submitted will be referred to the Agency of Original Jurisdiction (AOJ) upon completion of the Board's action on the pending appeal without action by the Board concerning the request or additional evidence.  Over the past six months that the Veteran's representative has moved for extensions and delays in the final adjudication of the Veteran's appeal, no additional evidence has been received by VA relating to the Veteran's claims.  Thus, given the absence of good cause, further delay would service only to postpone adjudication without any benefit to the Veteran.


FINDINGS OF FACT

1.  In a March 1981 decision, the RO denied service connection for a right foot disorder.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the March 1981 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding an etiological relationship between a current right foot disorder and service - to include an in-service electrocution.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a service-connected disability which renders him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The March 1981 rating decision denying service connection for a right foot disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the March 1981 decision is not new and material to reopen a claim of service connection for a right foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a right foot injury.  Specifically, the record shows that during active service, the Veteran was carrying an antenna to the roof of a building when it came into contact with a high power line carrying between 6,000 and 20,000 volts of electricity.  The Veteran sustained electrical burns to the bottom of his right foot, and was released from hospital care several days later.  On VA examination in February 1981, the Veteran complained of right foot pain, however the only identifiable abnormality was hypertrophy of the skin with a roughened feel to palpation of both feet on the distal phalanx of the great toes and over the big toes.  At that time, the examiner concluded that the condition was due to rubbing from the sole of his shoe, "probably increase by long squatting positions during job welding" [sic].

At the time of the prior denial, the record thus confirmed that the Veteran had been injured during service, and that he had current right foot skin symptoms.  Because there was no evidence of a right foot disorder associated with service - to include electrocution - the claim was denied.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran did not appeal from the RO's March 1981 denial of service connection.  Thus, the decision denying service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).

Since the time of the prior final denial, VA has received numerous statements from the Veteran and his representative indicating that he was electrocuted during service and was hospitalized.  The Veteran has also stated that the injury was so severe that treating physicians "had to bring him back to life and kept him in the hospital several weeks."  See January 2011 Veteran's statement.  To the extent that the record previously confirmed the Veteran's in-service injury and hospitalization, the Veteran's statements are merely duplicative of evidence already of record at the time of the prior denial.

Also added to the claims file since 1981, are VA treatment records confirming the Veteran's ongoing complaints of right foot pain, evidence of tenia pedis (i.e., Athlete's foot), and evidence of a "callus at sole aspect of distal first metatarsal."  See April 2011 VA treatment record.  Again, at the time of the prior denial, the record had established that the Veteran had some limited skin disorder - here described a callusing, and previously described as "hypertrophy of the skin with a roughened feel" - associated with the feet.  However, other than the Veteran's repeated suggestions of a connection to service, there has been no newly added evidence which tends to suggest a nexus between such skin symptoms and service.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Even when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, evidence added to the record since the time of the prior 1981 denial is not new and material to the extent that it is functionally duplicative of evidence which had previously been or record, and this does not relate to any unestablished facts necessary to substantiate the claim.  Finally, the Board notes that on VA examination in December 2014 it was determined that the Veteran's "foot issues are not related to electrical shock in 1977."  A negative nexus opinion would not serve as new and material evidence sufficient to reopen the claim.  Rather, the foregoing merely confirms the 1981 VA examiner's conclusion that the Veteran does not have a right foot disorder related to the claimed in-service injury.  

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for and right foot disorder.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Total Disability Rating Based on Individual Unemployability

The Veteran contends that a right foot disorder renders him unable to maintain gainful employment, and that he is accordingly entitled to TDIU.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

Here, service connection has not been established for any disabilities.  Thus, entitlement to TDIU cannot be awarded as a matter of law, and the Veteran's claim for such benefit is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the claim to reopen service connection for a right foot disorder.  To the extent that the Veteran has sought to reopen a previously denied claim, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the claim for TDIU, the Board notes that VA does not have a duty to notify because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

On the claims to reopen, the duty to assist does not require VA to provide an examination or medical opinion unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has not been presented to reopen the claim of service connection for a right foot disorder, a VA examination or medical opinion is not required under the duty to assist. 

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for a right foot disorder is denied. 

TDIU is denied.



_____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


